Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney, James Wray, on 1/26/2022.

The claims in this application have been amended as follows: 
Claim 1, line 1, replace first instance of “Display” with -- A display --;
Claim 1, line 2, delete “(101)”, “(102)”, and “(103)”;
Claim 1, line 3, delete “(105)”;
Claim 1, line 4, delete “(104)”; 
Claim 1, line 5, delete “(106)”;
Claim 1, line 5, replace “element is appropriate” with – positioning element is --;
Claim 1, line 6, replace “said side wall” with – the respective side wall; --;
Claims 2-10, 16 and 17, line 1, replace first instance of “Display” with – The display --;
Claim 2, line 10, replace “lower edges” with – the lower edges of --;

Claim 2, line 12, replace “essentially” with – substantially --;
Claim 2, line 12, insert – the first and second – after “both”;
Claim 3, lines 5-7, replace “sinking the side wall essentially perpendicular to the first shelf into the first shelf, wherein the sunk parts of the side wall are at least partially surrounded by the shelf.” with – moving a lower part of each side wall into the first shelf, wherein the lower part of each side wall is at least partially surrounded by the first shelf. -;
Claim 4, line 2, replace “the sunk parts of the side wall” with – the lower part of each side wall --;
Claim 4, line 3, insert – respective – before “side wall”;
Claim 7, line 2, replace “an in essence” with – a --;
Claim 7, line 3, replace first and second instances of “an in essence” with – substantially the --;
Claim 7, line 4, replace “the supporting surface” with – a supporting surface --;
Claim 7, lines 5-6, replace “pallet such that a total number of non-overlapping rectangles can be placed next to each other with this length and width dimension can be placed next to each other.” -- with – pallet. --;
Claim 11, line 1, replace “Kit” with – A kit --;
Claims 12 and 13, line 1, replace “Method” with – A method --;
Claim 12, line 11, add – upper – before “edges”;
Claim 12, line 14, replace “edge” with – edges --;
Claim 13, line 11, insert -- upper -- after “first”;

Claim 13, line 14, insert -- lower -- after “second”;
Claim 13, line 15, replace “both” with – the --;
Claims 14 and 15, line 1, replace “Method” with – The method --;
Claim 17, lines 1-3, replace “at least one, preferably two substantially horizontal connective elements, which elements are integral to the substantially vertical elements of said planar side walls.”  with – horizontal connectors which are integral to vertical elongated elements. --.

The abstract in this application has been amended as follows: 
Replace all instances of “comprises” with – has --.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HIWOT E TEFERA/Examiner, Art Unit 3637